Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Puya Partow-Navid on February 28, 2022.
3. 	The application has been amended as follows: 
Cancel improperly numbered claims 1-20 (See Amendment filed on January 20, 2022); and replace it with the following claims: 
1. (Currently Amended) A method for controlling a robotic device, comprising:
capturing an image corresponding to a current view of the robotic device;
identifying a keyframe image based on a red-green-blue (RGB) value of each pixel of a
first set of pixels of the keyframe image matching an RGB value of a corresponding pixel of a second set of pixels of the image; 
determining one or both of: 
a first difference between a first pose of the robotic device in relation to a first object in the keyframe image and a second pose of the robotic device in relation to a second object in the image; or 

adjusting one or more of a velocity or a position associated with a task to be performed by an effecter of the robotic device based on determining one or both of the first difference 
performing, via the effecter of the robotic device, the task based on adjusting one or both of the velocity or the position 
2. (Original) The method of claim 1, further comprising capturing the keyframe
image while the robotic device is trained to perform the task.
3. (Previously Presented) The method of claim 1, in which each pixel of the first set
of pixels and the second set of pixels is associated with a pixel descriptor.
4. (Previously Presented) The method of claim 3, in which each pixel descriptor
comprises a set of values corresponding to pixel level information and depth information, the pixel level information comprising an RGB value of the pixel associated with the pixel
descriptor.
5.	(Cancelled)
6. 	(Original) The method of claim 1, in which the task comprises at least one of
interacting with an object, navigating through an environment, or a combination thereof.
7. 	(Original) The method of claim 1, in which an area corresponding to the first set
of pixels is selected by a user.
8. 	(Currently Amended) A robotic device, comprising:

at least one processor, the at least one processor configured:
to capture an image corresponding to a current view of the robotic device;
to identify a keyframe image based on a red-green-blue (RGB) value of each pixel
of a first set of pixels of the keyframe image matching an RGB value of a corresponding
pixel of a second set of pixels of the image;
to determine one or both of:
a first difference between a first pose of the robotic device in relation to a
first object in the keyframe image and a second pose of the robotic device in
relation to a second object in the image; or
a second difference between a first distance of the robotic device to the
first object and a second distance of the robotic device to the second object;
to adjust one or more of a velocity or a position associated with a task to be performed by an effecter of the robotic device based on determining one or both of the first difference 
to perform, via the effecter of the robotic device, the task based on adjusting one 
or both of the velocity or the position 
9. 	(Original) The robotic device of claim 8, in which the at least one processor is
further configured to capture the keyframe image while the robotic device 1s trained to perform the task.
10. 	(Previously Presented) The robotic device of claim 8, in which each pixel of the
first set of pixels and the second set of pixels is associated with a pixel descriptor.

11. 	(Previously Presented) The robotic device of claim 10, in which each pixel
descriptor comprises a set of values corresponding to pixel level information and depth
information, the pixel level information comprising an RGB value of the pixel associated with the pixel descriptor.
12. 	(Cancelled)
13. 	(Original) The robotic device of claim 8, in which the task comprises at least one
of interacting with an object, navigating through an environment, or a combination thereof.
14. 	(Original) The robotic device of claim 8, in which an area corresponding to the
first set of pixels is selected by a user.

15. 	(Currently Amended) A non-transitory computer-readable medium having
program code recorded thereon for controlling a robotic device, the program code comprising:
program code to capture an image corresponding to a current view of the robotic device;
program code to identify a keyframe image based on a red-green-blue (RGB) value of each pixel of a first set of pixels of the keyframe image matching an RGB value of a corresponding pixel of a second set of pixels of the image;
program code to determine one or both of:

second object in the image; or
a second difference between a first distance of the robotic device to the first 
object and a second distance of the robotic device to the second object;
program code to adjust one or more of a velocity or a position associated with a 
task to be performed by an effecter of the robotic device based on determining one or both of the first difference 
program code to perform, via the effecter of the robotic device, the task based on
adjusting one or both of the velocity or the position 
16. 	(Original) The non-transitory computer-readable medium of claim 15, in which
the program code further comprises program code to capture the keyframe image while the robotic device is trained to perform the task.
17. 	(Previously Presented) The non-transitory computer-readable medium of claim
15, in which each pixel of the first set of pixels and the second set of pixels is associated with a pixel descriptor.
18. 	(Previously Presented) The non-transitory computer-readable medium of claim
17, in which each pixel descriptor comprises a set of values corresponding to pixel level
information and depth information, the pixel level information comprising an RGB value of the pixel associated with the pixel descriptor.
19. 	(Cancelled)
20. 	(Original) The non-transitory computer-readable medium of claim 15, in which

21.  	(Previously Presented) The method of claim 1, in which the robotic device is
trained to perform the task based on a human demonstration.

22. 	(Previously Presented) The robotic device of claim 8, in which the robotic device
is trained to perform the task based on a human demonstration.

23. 	(Previously Presented) The non-transitory computer-readable medium of claim
15, in which the robotic device is trained to perform the task based on a human demonstration.
Reasons for Allowance
4. 	Claims 1-4, 6-11, 13-18, and 20-23 are allowed. The claims will be renumbered as 1-20.
5. 	The following is an examiner’s statement of reasons for allowance: the closest prior art of Maruyama in combination with Jones and Latimer, et al. do not disclose or fairly suggest adjusting one or more of a velocity or a position associated with a task to be performed by an
effecter of the robotic device based on determining one or both of the first difference or the
second difference, the task being associated with the keyframe image: and performing, via the
effecter of the robotic device, the task based on adjusting one or both of the velocity or the
position. It is for these reasons and in combination with all of the other elements of the claims
that claims 1-4, 6-11, 13-18, and 20-23 are allowable over Maruyama, Jones and Latimer, et al. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.